DETAILED ACTION
This is a non-final Office action for Application 16/603,227 filed 10/05/2019.

Status of Claims
Claims 1-17 are pending;
Claims 1-14 are currently amended; claims 15-17 are new;
Claims 1-17 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The cited foreign patent document, GB-2388156-A, in the information disclosure statement filed 10/05/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document, because the applicant fails to provide a legible copy of the cited foreign patent document, GB-2388156-A.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to because the reference numbers "2" and "3" in Figure 4 should be switched.  Note that the reference number "2" represents the support element whereas the reference number "3" represents the handle.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Objections
Claims 1, 3-6, 8-10, and 12 are objected to because of the following informalities:
Claim 1, line 3, the language "on which rests a handle" is informal and should be formally reworded.
Claim 1, line 7, the applicant is advised to positively claim the "second part" and the "connection union" before placing them in intended use, since the "connection union" is positively recited in line 14.
Claim 1, line 10, "and" appears to be --the elastic retention element being--.
Claim 1, line 13, "the elastic element" appears to be --the elastic retention element--.  Similar objection applies to claims 4, 6, 8, 10, and 12.
Claim 3, lines 1 and 2, "of claim 2 to" appears to be --of claim 2--.
Claim 5, line 1, "the" appears to be --the two or more--.
Claim 9, line 2, the applicant is advised to specify what "its" is.
Claim 10, lines 1 and 2, "of claim9 to" appears to be --of claim 9--.
Claim 10, line 3, "constitute" appears to be --constitutes--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Note that claims 1-17 are generally narrative and appear to be a literal translation into English from a foreign document.  Moreover, claims 1-17 are replete with indefinite limitations.  As such, the indefinite limitations identified and discussed below are merely exemplary and are not exhaustive.  It is requested that the applicant thoroughly proofread all claims and amend wherever applicable.
Regarding claim 1, the limitation "[a] handle holder device of a single piece" is indefinite.  It is not clear as to how the instant limitation should be interpreted.  Does it mean --claim 1 recites a handle holder device, wherein the handle holder device is a single piece-- or --claim 1 recites a single piece, wherein the single piece comprises a handle holder device--.  "[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim… indefinite."  Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008).  Appropriate correction is required.
Regarding claim 1, it is recited in lines 1-4, "[a] handle holder device of a single piece comprising: a first part, a support element on which rests a handle of a generic cleaning tool or a tubular profile of an upright."  It is not clear as to how the "support element" is related to the "first part."  For example, does the "first part" comprise the "support element"?  Or does the "handle holder device" comprise the "first part" and the Similar rejection applies to the limitations "a third part, an elastic retention element" in claim 1 (lines 8 and 9).  Appropriate correction is required.
Regarding claim 1, it is recited in lines 1 and 2, "[a] handle holder device of a single piece comprising."  Note that the "handle holder device" is positively recited in the preamble in claim 1.  In other words, based on the preamble alone, it appears that claim 1 is directed to the "handle holder device."  However, the "generic cleaning tool," the "upright," and the components thereof (i.e., the "handle," the "tubular profile," the "longitudinal section," and the "outer surface") are positively recited in lines 3-5, "a first part, a support element on which rests a handle of a generic cleaning tool or a tubular profile of an upright; said support element surrounding only in part a longitudinal section of an outer surface of the handle or of the upright," as required structures within the scope of claim 1.  Note that each of the language "on which rests" and the language "surrounding" introduces positive recitations.  Also note that the "generic cleaning tool," the "upright," and the components thereof are further positively recited in lines 9 and 10, which positive recitation is introduced by the language "which extends" in line 9.  As such, the scope of claim 1 is indefinite because of the positive recitations of the "generic cleaning tool," the "upright," and the components thereof in the body of the claim.  It is not clear as to whether claim 1 is directed to a combination of the "handle holder device" and (the "generic cleaning tool" or the "upright") or directed to a subcombination Similar rejection and similar interpretation apply to the limitations in claims 13, 14, 16, and 17.   Since claims 13, 14, 16, and 17 each positively recite "a trolley" or "a cleaning trolley," the Examiner considers each of claims 13, 14, 16, and 17 to be directed to a combination of the "handle holder device" and (the "trolley" or the "cleaning trolley").  Appropriate correction is required.
Regarding claim 1, the limitation "a generic cleaning tool" in line 3 is indefinite because it is not clear as to which particular cleaning tool is considered to be "generic" within the scope of the claim.  Appropriate correction is required.
Regarding claim 1, it is recited in lines 4 and 5, "said support element surrounding only in part a longitudinal section of an outer surface of the handle or of the upright."  It is not clear as to what the limitation "of the upright" means.  Does it mean --a longitudinal section of an outer surface of the upright-- or simply --an outer surface of the upright--?  In either case, how is the "longitudinal section" or the "outer surface" related to the "tubular profile" of the "upright" in line 4?  Similar rejection applies to the limitation "of the tubular section of the upright" in claim 1 (lines 9 and 10).  Appropriate correction is required.
Regarding claim 1, it is recited in lines 6 and 7, "a first end equipped with hooking devices for engaging a second part and a connection union."  It is not clear as to which aforementioned element comprises the "first end" in line 6.  In other words, how is the "first end" related to the "first part" (line 3), the "support element" (line 3), the "handle" (line 3), the "upright" (line 4), and the like.  As shown in Figure 1, it appears that the "support element" (2) includes a first end with "hooking devices" (5).  Similar rejection applies to the limitation "a second end" in claim 1 (line 8).  Appropriate correction is required.
Regarding claim 1, it is recited in lines 6 and 7, "a first end equipped with hooking devices for engaging a second part and a connection union."  The current arrangement of limitations makes it seem that the "second part" is a structural element separate and different from the "connection union."  However, as shown in Figure 1, it appears that the "second part" (7, 12) comprises the "connection union" (7).  As such, the instant limitations in lines 6 and 7 are indefinite for failing to particularly point out and distinctly claim the subject matter of the present application.  Appropriate correction is required.
Regarding claim 1, there is insufficient antecedent basis for the limitation "the tubular section" (lines 9 and 10) in the claim.  Also, it is not clear as to how the "tubular section" in lines 9 and 10 is related to the "tubular profile" in lines 4.  Appropriate correction is required.
Regarding claim 1, it is not clear as to how the limitations "a longitudinal section of the circumferential and/or peripheral surface of the handle" in lines 11 and 12 are related to the limitations "a longitudinal section of an outer surface of the handle" in line 
Regarding claim 1, it is recited in lines 13 and 14, "wherein the second end of the elastic element, on a part opposite that of the connection with the support element, is joined solidly to the connection union."  Firstly, the limitation "the second end of the elastic element" in line 13 is indefinite because it was not previously recited that the "elastic element" (assuming to be --the elastic retention element--) has a second end.  It is simply recited in lines 8 and 9, "a second end, opposite the first end, joined to a third part, an elastic retention element--.  In other words, it does not imply in any way that the "second end" is a structural element of the "elastic retention element."  Also, where is "a first end" of the "elastic retention element"?  The applicant is advised to clarify the instant limitations in line 13.  Secondly, it is not clear as to what structures the limitations "a part" and "that" respectively refer to.  Thirdly, there is insufficient antecedent basis for the limitation "the connection [with the support element]" (line 14) in the claim.  Appropriate correction is required.
Regarding claims 2-17, the applicant is reminded that the Examiner does not necessarily point out all of the indefinite limitations recited in each of claims 2-17.  Therefore, it is requested that the applicant thoroughly proofread and amend wherever applicable.  Appropriate correction is required.
Regarding claim 2, it is recited in lines 3 and 4, "for presenting the connection devices easily joined to the respective connections exposed by the connection union." Firstly, there is insufficient antecedent basis for the limitation "the connection devices" (claim 2, line 3) in the claim.  Also, it is not clear as to how the "connection devices" in claim 2 (line 3) are related to the "hooking devices" in claim 1 (line 6).  Secondly, what is considered to be "easily joined"?  How does the applicant define "easily joined" within the scope of claim 2?  Thirdly, there is insufficient antecedent basis for the limitation "the respective connections" (claim 2, line 4) in the claim.  Fourthly, what does it mean by "exposed by the connection union" in line 4?  The applicant is advised to clarify the instant limitations in lines 3 and 4.  Appropriate correction is required.
Regarding claim 3, there is insufficient antecedent basis for the limitation "the straight side" (claim 3, line 2) in the claim.  Also, it is not clear as to how the "straight side" in claim 3 (line 2) is related to the "first straight end" in claim 2 (line 3).  Appropriate correction is required.
Regarding claim 4, it is recited in lines 2 and 3, "wherein the elastic element comprises two or more transversal elements, with a small cross-section."  It is not clear as to which particular structure (i.e., the "elastic element" or the "two or more transversal elements") is with "a small cross-section."  Also, what cross-section is considered to be "a small cross-section" within the scope of claim 4?  Appropriate correction is required.
Regarding claim 6, it is recited in lines 2-5, "wherein the material at least of the elastic element or at least of the support element is of a non-slip type so that it creates a condition of retention due to the compression of the elastic element extended and 
Regarding claim 7, the limitations "for connecting to the handle holder in repositioning and taking from an external support" in lines 3 and 4 do not make any sense.  Firstly, there is insufficient antecedent basis for the limitation "the handle holder" (line 3) in the claim.  Does the applicant mean --the handle holder device--?  Secondly, what does it mean by "for connecting to the handle holder in repositioning"?  The applicant is advised to clarify the instant limitations in claim 7.  Appropriate correction is required.
Regarding claim 8, it is recited in lines 2 and 3, "wherein the connection between the support element, the elastic element and the connection union is a thermoset connection."  As best understood, there appears to be a connection between the "support element" and the "elastic [retention] element" whereas there appears to be a connection between the "elastic [retention] element" and the "connection union."  It is not clear as to what exactly "the connection between the support element, the elastic element and the connection union" is.  Appropriate correction is required.
Regarding claim 9, it is not clear as to how the limitation "a connection union" in claim 9 (line 3) is related to the limitation "a connection union" in claim 1 (lines 7 and 14).  Moreover, there is insufficient antecedent basis for the limitation "the coupling elements" (claim 9, line 3) in the claim.  It is not clear as to how the "coupling elements" in claim 9 (line 3) are related to the "hooking devices" in claim 1 (line 6).  Appropriate correction is required.
Regarding claim 10, there is insufficient antecedent basis for each of the following limitations: "the interposed spacing" (line 2), "the transversal retention elements" (line 3), "the lateral guides" (lines 3 and 4), and "the connection elements" (line 4).  Appropriate correction is required.
Regarding claim 11, there is insufficient antecedent basis for each of the following limitations: "the connection elements" (line 2), "the end part" (line 3), "the interposed spacing" (line 3), and "the transversal retention elements" (line 4).  Appropriate correction is required.
Regarding claim 12, there is insufficient antecedent basis for the limitations "the end part" (line 2) in the claim.  Appropriate correction is required.
Regarding claim 13, it is recited in lines 2-7, "wherein the handle holder that has a hook on the outside is installed on a tubular profile of an upright, preferably a trolley, and in a roughly vertical direction, surrounding the flexible part of its elastic element the above-mentioned upright, and with the relative hook facing upwards on the outside, creating an effective and easily repositionable multi-purpose hook for holding any tools, cloths, or consumables on said hook."  Firstly, it is not clear as to how the limitation "a hook" in claim 13 (line 2) is related to the limitation "a hook" in claim 7 (line 2).  Secondly, the language "preferably a trolley" is indefinite because it is not clear as to whether or not the scope of the claim encompasses "a trolley."  Moreover, it is not clear as to how the limitations "installed on a tubular profile of an upright, preferably a trolley" should be interpreted.  Furthermore, how does limitation "a tubular profile of an upright" in claim 13 (line 3) is related to the limitation "a tubular profile of an upright" in claim 1 (line 4).  Thirdly, what is considered to be "a roughly vertical direction" (lines 3 and 4)?  What degree does the language "roughly vertical" encompass?  Fourthly, the limitations "surrounding the flexible part of its elastic element the above-mentioned upright" make no sense.  As clearly recited in claim 1 (lines 8-10), "an elastic retention element, which extends in an orthogonal direction to a main axis of the handle or of the tubular section of the upright."  As best understood, the claimed "elastic retention element" does not even wrap around the "handle" or the "upright."  Fifthly, there is insufficient antecedent basis for the limitation "the relative hook" (line 5) in the claim.  What is a "relative hook"?  Sixthly, the limitations "creating an effective and easily repositionable multi-purpose hook for holding any tools, cloths, or consumables on said hook" are in a narrative form.  The applicant is advised to reword claim 13.  Appropriate correction is required.
Regarding claim 14, it is recited in lines 1-5, "[t]he handle holder device of claim 1, installed in a multiple configuration, applied directly onto several uprights of a cleaning trolley, creates a series of fixed hooks or attachment points, for holding tools with several suspension points, or the support bases of a repositionable shelf of a cleaning trolley."  Firstly, claim 14 does not make any sense.  Note that, as clearly recited in claim 1 (lines 8-10), "an elastic retention element, which extends in an orthogonal direction to a main axis of the handle or of the tubular section of the upright."  As best understood, the claimed "elastic retention element" does not even wrap around the "handle" or the "upright."  In other words, the "handle holder device" of claim 1 is not mounted to anything.  How can the "handle holder device" of claim 14 now be "applied directly onto several uprights of a cleaning trolley"?  Secondly, claim 1 recites only one handle holder device.  It is not clear as to how only one handle holder device can be "installed in a multiple configuration, applied directly onto several uprights of a cleaning trolley."  Would multiple handle holder devices be required?  Thirdly, there is insufficient antecedent basis for the limitation "the support bases" (line 4) in the claim.  Fourthly, it is not clear as to how the limitation "a cleaning trolley" in line 5 is related to the limitation "a cleaning trolley" in line 3.  The applicant is advised to clarify the instant limitations.  Similar rejection applies to the limitations in claim 16 and claim 17.  Appropriate correction is required.
Regarding claim 15, there is insufficient antecedent basis for the limitation "the end part" (line 2) in the claim.  Appropriate correction is required.
Claim 5 is rejected at least as being dependent from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 9-12, and 15, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polak et al. (US 2004/0262462 A1), hereinafter Polak.
Regarding claim 1, Polak discloses a handle holder device (10, fig 1) of a single piece (see paragraph 0015, line 1) comprising: a first part (10, 20, fig 1), a support element (10, 20, fig 1) on which rests a handle of a generic cleaning tool or a tubular profile of an upright (see paragraph 0016, lines 18-24, e.g., a handle of a broom); said support element surrounding only in part a longitudinal section of an outer surface of the handle or of the upright (see Figure 1, see paragraph 0016, lines 27-31), a first end equipped with hooking devices (30a, 32a, 34a, 36a, 38a, fig 1, see annotation, the hooking devices above the notches 30, 32, 34, 36, 38) for engaging a second part (410, fig 1, see annotation, the distal part of the tension strap 40 beyond the aperture 42) and a connection union (411, fig 3, see annotation, the cross connection union to be 
[AltContent: arrow][AltContent: textbox (410 – Second Part)][AltContent: textbox (420 – Third Part
(Elastic Retention Element))][AltContent: connector][AltContent: arrow]

    PNG
    media_image1.png
    457
    458
    media_image1.png
    Greyscale

[AltContent: textbox (1040 – Connection)][AltContent: textbox (411 – Connection Union)]
[AltContent: arrow][AltContent: connector][AltContent: textbox (30a – Hooking Device)]
[AltContent: connector]
[AltContent: textbox (32a – Hooking Device)][AltContent: connector]
[AltContent: textbox (34a – Hooking Device)][AltContent: connector]
[AltContent: connector][AltContent: textbox (36a – Hooking Device)]
[AltContent: connector][AltContent: textbox (38a – Hooking Device)]



[AltContent: textbox (411 – Connection Union)]
[AltContent: connector][AltContent: textbox (410 – Second Part)]
    PNG
    media_image2.png
    480
    230
    media_image2.png
    Greyscale

[AltContent: arrow]
[AltContent: connector]
[AltContent: connector][AltContent: textbox (422 – Transversal Element)][AltContent: connector][AltContent: textbox (421 – Transversal Element)]
[AltContent: arrow][AltContent: textbox (420 – Third Part
(Elastic Retention Element))]







    PNG
    media_image3.png
    473
    486
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: textbox (411 – Connection Union)]

[AltContent: textbox (420 – Third Part / Elastic Retention Element
(Up to Aperture 42))]
[AltContent: arrow]

[AltContent: connector][AltContent: arrow]
[AltContent: connector][AltContent: connector][AltContent: textbox (410 – Second Part (Beyond Aperture 42))]


[AltContent: textbox (412 – Protruding Tab)]

Regarding claim 2, wherein the first end of the support element is configured with a side of a first straight end (24, fig 1, also see Figure 4) for presenting the connection devices easily joined to the respective connections exposed by the connection union (see Figures 3 and 4, the side of the first straight end 24 is capable of performing the intended use, e.g., presenting the connection devices 30a, 32a, 34a, 36a, 38a easily joined to the respective connections exposed by the connection union 411 as the connection union 411 goes to each individual notch 30, 32, 34, 36, 38).
Regarding claim 3, wherein the straight side is parallel to the main axis of the handle (see Figure 3).
Regarding claim 4, wherein the elastic element comprises two or more transversal elements (421, 422, fig 2, see annotation, the two side transversal elements of the elastic retention element 420), with a small cross-section (see Figures 1-4).
Regarding claim 6, wherein the material at least of the elastic element or at least of the support element is of a non-slip type (see paragraph 0015, lines 1-6, e.g., rubber, which is commonly known in the art to be a material of a non-slip type) so that it creates a condition of retention due to the compression of the elastic element extended and pulled, which pushes part of the outer surface of the handle against the support element (see Figures 1 and 3, see paragraph 0016, lines 27-31).
Regarding claim 9, wherein the elastic retention element at its second end has a connection union (411, fig 3, see annotation, the cross connection union to be received within the notches 30, 32, 34, 36, 38), which joins to the coupling elements (see Figure 3).
Regarding claim 10, wherein the interposed spacing (42, fig 2) between the transversal retention elements (421, 422, fig 2, see annotation, the two side transversal elements of the elastic retention element 420) of the elastic element constitute the lateral guides (see Figures 1-3) for the coupling elements with the connection elements on the connection union (see Figures 1-3, the interpose spacing 42 is capable of performing the above intended use, e.g., for the coupling elements 30a, 32a, 34a, 36a, 38a with the connection elements 411a, 411b on the connection union 411; note that the term "element" is defined as "[a] point, line, or plane" at https://www.thefreedictionary.com/element, last accessed 02/13/2021; therefore, the upper and lower edges 411a, 411b of the connection union 411 are reasonably interpreted as connection elements).

[AltContent: textbox (411a – Connection Element)][AltContent: connector]
    PNG
    media_image1.png
    457
    458
    media_image1.png
    Greyscale

[AltContent: textbox (411 – Connection Union)][AltContent: connector][AltContent: connector]
[AltContent: textbox (411b – Connection Element)]







Regarding claims 11 and 15, wherein the connection elements (411a, 411b, fig 1, see annotation, the upper edge 411a of the connection union 411 and the lower edge 411b of the connection union 411; note that the term "element" is defined as "[a] point, line, or plane" at https://www.thefreedictionary.com/element, last accessed 02/13/2021; therefore, the upper and lower edges 411a, 411b of the connection union 411 are reasonably interpreted as connection elements) that connect to said coupling elements are on the end part of the interposed spacing between the transversal retention elements (421, 422, fig 2, see annotation, the two side transversal elements of the elastic retention element 420, see Figures 1-3).
Regarding claim 12, wherein the end part of the connection union has a protruding tab (412, fig 3, see annotation, the generally U-shaped protruding tab of the second part 410 of the tension strap 40) for gripping and pulling the elastic element (see Figures 1-3, the protruding tab 412 is capable of performing the above intended use, i.e., gripping and pulling the elastic retention element 420).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Polak et al. (US 2004/0262462 A1), hereinafter Polak, in view of Farrell (US 9,340,341 B2).
Regarding claim 5, Polak discloses the handle holder device, wherein the transversal elements are made of rubber (see paragraph 0015, lines 1 and 2), spaced apart from each other by interposed spacing (42, fig 2, also see Figures 1-3).
Polak does not disclose the handle holder device, wherein the transversal elements are laminar.
Farrell teaches an elongate elastic band (10, fig 1) made of a laminated rubber (col 4, lines 48-64, the rubber is thin sheets of closed cell foam, or sponge, synthetic rubber and is further laminated with nylon fabric).

    PNG
    media_image4.png
    502
    726
    media_image4.png
    Greyscale












.

Claims 7, 13, 14, 16, and 17, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Polak et al. (US 2004/0262462 A1), hereinafter Polak, in view of Breveglieri et al. (US 4,743,040), hereinafter Breveglieri.
Regarding claim 7, Polak does not disclose the handle holder device, wherein the support element has a hook on an outside thereof for connecting to the handle holder in repositioning and taking from an external support.
Breveglieri teaches a handle holder device (92, fig 1, the upper left handle holder device 92 in Figure 1) comprising: a support element (93, 94, fig 7) including a hook (93, fig 7, col 5, lines 63-66) on an outside thereof for connecting to the handle holder device in repositioning and taking from an external support (see Figures 1 and 7, the hook 93 is capable of performing the above intended use, e.g., connecting to the handle holder device 92 in repositioning and taking from an external support).

    PNG
    media_image5.png
    751
    699
    media_image5.png
    Greyscale









    PNG
    media_image6.png
    158
    429
    media_image6.png
    Greyscale





Breveglieri is analogous art because it is at least from the same field of endeavor, i.e., supports.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the support element (Polak: 10, 20, fig 1) with a hook (Breveglieri: 93, fig 7, col 5, lines 63-66) on an outside thereof as taught by Breveglieri.  The motivation would have been to increase the utility of the handle holder device.  Therefore, it would have been obvious to combine Polak and Breveglieri to obtain the invention as specified in claim 7.
Regarding claim 13, Polak, as modified by Breveglieri with respect to claim 7, does not teach the handle holder device, wherein the handle holder that has a hook on the outside is installed on a tubular profile of an upright, preferably a trolley, and in a 
Breveglieri teaches a handle holder device (92, fig 1, the upper left handle holder device 92 in Figure 1) comprising: a support element (93, 94, fig 7) including a hook (93, fig 7, col 5, lines 63-66) on an outside thereof, wherein the handle holder device is installed on a tubular profile (44, fig 2) of an upright (32, fig 1), preferably a trolley (10, fig 1), and in a roughly vertical direction (see Figure 1), and with the relative hook facing upwards on the outside, creating an effective and easily repositionable multi-purpose hook for holding any tools, cloths, or consumables on said hook (see Figure 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to attach the handle holder device (Polak: 10, fig 1, as modified by, Breveglieri: 92, fig 1) to a tubular profile (Breveglieri: 44, fig 2) of an upright (Breveglieri: 32, fig 1) of a trolley (Breveglieri: 10, fig 1) as taught by Breveglieri.  The motivation would have been to allow the user to have easy access to a variety of tools for various purposes.  Therefore, it would have been obvious to combine Polak and Breveglieri to obtain the invention as specified in claim 13.
Regarding claims 14, 16, and 17, Polak, as modified by Breveglieri (see above discussions with respect to claims 7 and 13), teaches the handle holder device, installed in a multiple configuration (Breveglieri: see Figure 1), applied directly onto several uprights (Breveglieri: 32, fig 1) of a cleaning trolley (Breveglieri: 10, fig 1), creates a series of fixed hooks or attachment points (Breveglieri: 92, fig 1), for holding tools with .

Claim 8, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Polak et al. (US 2004/0262462 A1), hereinafter Polak, in view of Aisenbrey (US 2005/0200329 A1).
Regarding claim 8, Polak discloses the handle holder device, wherein the connection (1040, fig 1, see annotation, the connection 1040 is between the support element 10, 20, the elastic retention element 420, and the connection union 411) between the support element, the elastic element and the connection union is a molded connection (see paragraph 0015, lines 1-6), creating a continuous smooth surface (12, fig 1) adhering to the handle (see Figure 1, see paragraph 0016, lines 27-31).
Polak does not disclose the handle holder device, wherein the connection is a thermoset connection.
Aisenbrey teaches that injection molding, over-molding, insert molding, thermo-set, protrusion, and extrusion, are commonly known molding techniques or methods (see paragraph 0036, lines 13-17).

    PNG
    media_image7.png
    96
    424
    media_image7.png
    Greyscale





Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631